United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-4277
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Curtis Manzell Fortune,                *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: January 31, 2007
                                Filed: February 5, 2007
                                 ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Curtis Fortune pleaded guilty to possessing cocaine base with intent to
distribute, see 21 U.S.C. § 841(a)(1), (b)(1)(A) (10-year minimum prison term); and
carrying a firearm during a drug-trafficking crime, see 18 U.S.C. § 924(c)(1)(A)(i),
(D)(ii) (consecutive 5-year minimum prison term). Calculating an advisory Guidelines
range of 151-188 months for the drug count, the district court1 sentenced Fortune to
consecutive prison terms of 151 months and 60 months. Fortune appeals, arguing that
the sentence is unreasonable and that imposing the 10-year minimum on the drug count

      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
(for a 180-month total sentence) would accomplish the goals set forth in 18 U.S.C. §
3553(a).

       We conclude that the sentence is not unreasonable. See United States v. Booker,
543 U.S. 220, 261-62 (2005) (appellate courts must review sentences for
unreasonableness). Fortune has not rebutted the presumption of reasonableness that
attaches to the prison term selected for the drug count. See United States v. Tobacco,
428 F.3d 1148, 1151 (8th Cir. 2005) (presumptively reasonable sentence can be
unreasonable if district court failed to consider relevant factor that should have
received significant weight, gave significant weight to improper or irrelevant factor,
or considered only appropriate factors but committed clear error of judgment in
weighing them); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.) (sentence
within Guidelines range is presumptively reasonable; defendant bears burden to rebut
presumption of reasonableness), cert. denied, 126 S. Ct. 840 (2005). The district court
acknowledged its obligation to consider the section 3553(a) factors, and properly noted
Fortune’s failure to change his ways after two previous drug convictions. See United
States v. Long Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005) (sentencing court need not
specifically mention each § 3553(a) factor; relevant inquiry is whether court actually
considered those factors and whether appellate court’s review of factors leads it to
conclude they support reasonableness of sentence). Accordingly, we affirm.
                         ______________________________




                                         -2-